UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1451


EDWARD C. MCREADY,

                Plaintiff - Appellant,

          v.

MARTIN O'MALLEY, Honorable, in his official capacity as
Governor of the State of Maryland; UNIVERSITY SYSTEM OF
MARYLAND;   WILLIAM  E.   KIRWAN;  UNIVERSITY  OF  MARYLAND
UNIVERSITY COLLEGE; SUSAN ALDRIDGE; LAWRENCE E. LEAK; GREG
VON LEHMAN; JOHN VOLPE; RHEA REED; RACHEL ZELKIND; SHAWNA
ACKER-BALL; MEGAN FARRELL; THOMAS HOGAN; STATE OF MARYLAND;
ELIZABETH MULHERRIN; ADELAIDE A. LAGNESE,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:08-
cv-02347-RWT; 8:08-cv-02386-RWT)


Submitted:   February 6, 2012             Decided:   March 12, 2012


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward C. McReady, Appellant Pro Se.     Thomas Faulk, Assistant
Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Edward C. McReady appeals the district court’s order

granting      Defendants’     motion     for     summary    judgment       in    his

consolidated civil actions.              We have reviewed the record and

conclude there is no reversible error.                 Accordingly, we affirm

for the reasons stated by the district court.                    See McReady v.

O’Malley, Nos. 8:08-cv-02347-RWT; 8:08-cv-02386-RWT (D. Md. Mar.

31, 2011).      Further, because we grant McReady’s motion for leave

to file an amended informal brief in excess of the fifty-page

limitation ordered by the Clerk’s Office, we deny as moot all

other pending motions related to the length of McReady’s amended

informal brief, including Defendants’ motion to strike McReady’s

amended      informal     brief    and       McReady’s     motion     to     strike

Defendants’ opposition to his enlarged informal brief.                     We also

deny    as   moot   McReady’s     motions      for   summary    disposition      and

expedited review.         We dispense with oral argument because the

facts   and    legal    contentions    are     adequately      presented    in   the

materials     before    the   court    and     argument    would    not    aid   the

decisional process.

                                                                           AFFIRMED




                                         2